Citation Nr: 1146551	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a previous denial of service connection for lumbar strain.  In June 2008, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in March 2010.

In September 2010, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to service connection for a low back disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a low back disability.

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for lumbar strain in November 2005 on the basis that the evidence did not establish that the Veteran's low back disability was incurred or aggravated by his military service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's November 2005 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's November 2005 decision denying the Veteran's claim of entitlement to service connection for lumbar strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a low back disability, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to his application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for a low back disability.  He filed his original claim of entitlement to service connection for this disability in January 1968.  A May 1968 rating decision from the RO in Cleveland, Ohio denied the claim because the evidence did not show that the Veteran had a chronic disability.  Although the Veteran filed an NOD, he did not perfect an appeal for this claim.  

The Veteran again sought service connection for a low back disability in March 2005.  A November 2005 rating decision reopened and denied the Veteran's claim on the basis that the evidence did not show a medical nexus between the Veteran's current low back disability and his military service.  He did not appeal this decision.  At the time of this denial, statements from the Veteran, service treatment records, private treatment records, Workers Compensation claim paperwork, and February 1968 and October 2005 VA examinations were considered.  The November 2005 RO decision is the last final denial of this claim.

The new evidence submitted since the November 2005 denial consists of additional statements and hearing testimony from the Veteran, lay statements from the Veteran's friends and family, VA and additional private treatment records, Social Security Administration records, internet research on back disorders, private positive nexus opinions, and a May 2008 VA examination.

Significantly, the positive private nexus opinions link the Veteran's current low back disability to his claimed in-service back injury.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the private positive nexus opinions satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability, to this extent only, the appeal is granted.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's reopened claim of entitlement to service connection for a low back disability.

The Veteran contends that his current low back disability is the result of his military service.  Specifically, he asserts that he injured his low back when he fell down stairs in the military and that his current low back disability is the result of that injury.  He, therefore, believes service connection is warranted.

The Veteran was afforded VA examinations in February 1968, October 2005, and May 2008.  The February 1968 VA examiner did not provide an opinion on the etiology of a low back disability because he found the Veteran did not have a chronic disability.  The October 2005 and May 2008 VA examiner concluded that any opinion on the relationship between the Veteran's current low back disability and his in-service injury would be speculative.  However, he did not provide a rationale for this conclusion.  In light of these deficiencies, the VA examinations of record are not sufficient to render a decision on the issue of service connection for a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran has submitted several private positive nexus opinions.  However, the February 2008 letter from Dr. M. A. R., January 2009 letter from Dr. J. M. K., January 2009 letter from Dr. M. F. U., and February 2009 letter from Dr. L. H. S. fail to provide rationales for the positive nexus conclusions.  Additionally, a December 2008 letter from Dr. E. J. C. failed to address the relevance of the Veteran's January 2005 intercurrent low back injury and a February 2008 from Dr. M. K. used speculative language.  Finally, the strongest positive private nexus, from Dr. R. L. H. and dated in February 2008, fails to discuss the findings of a normal lumbar spine x-ray in service with the exception of spina bifida occulta following the Veteran's in-service injury.  In light of these deficiencies, these opinions are insufficient to grant service connection.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for low back disability must be remanded for a new VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Cleveland VA Medical Center and any other facility identified by the Veteran, covering the period from May 2008, to the present, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner should specifically identify each of the Veteran's current low back diagnoses, and provide an opinion as to the likelihood that each diagnosis is causally related to his active duty service.  If the examiner identifies any congenital or developmental defects, s/he should specifically comment on whether any other disability exists that is superimposed upon the congenital or developmental defect.

The examiner should specifically discuss the private positive nexus opinions, referenced above, as well as the relevant service treatment records.  S/he should also discuss the relevance of the Veteran's January 2004 low back injury.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the reopened claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


